Case 19-01230-SMG Doc 36-2 Filed 12/17/19 Page1of5

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
BROWARD DIVISION

In re:

SEVEN STARS ON THE HUDSON

 

CORPORATION, d/b/a ROCKIN’ JUMP Case No19-17544 - SMG
Chapter 11
Debtor,
/
SEVEN STARS ON THE HUDSON Adversary Proceeding
CORPORATION, d/b/a ROCKIN’ JUMP, No. 19-01230
Plaintiff

V.

MDG POWERLINE HOLDINGS, LLC
AND XBK MANAGEMENT LLC,
d/b/a XTREME ACTION PARK,

Defendants.

 

DECLARATION OF JENS BERDING IN SUPPORT OF
EMERGENCY MOTION FOR TEMPORARY
RESTRAINING ORDER AND PRELIMINARY INJUNCTION

JENS BERDING, Pursuant to 28 U.S.C. § 1764, I hereby declare as follows:
1) I am the President of the Debtor, Seven Stars on the Hudson, LLC

(the “Debtor”).

2) I submit this sworn Declaration in further support of the Debtor’s

1
Case 19-01230-SMG Doc 36-2 Filed 12/17/19 Page 2of5

Emergency Motion for a Temporary Restraining Order and a Preliminary
Injunction (“Emergency Motion”) arising out the actions of XBK Management,
LLC a/k/a Xtreme Action Park (“Xtreme”).

3) The Debtor is the franchisee-owner and operator of a trampoline park
known as Rockin’ Jump and located at 5300 Powerline Road, Ft. Lauderdale,
Florida. The Debtor’s business is approximately 22,000 sq. feet and is situated in a
mixed use facility of sports and entertainment attractions approximating 200,000
sq. feet. This larger facility is primarily comprised of attractions offered by
Xtreme, a gym and a basketball/volleyball facility.

4) The Debtor’s Park is located at the back of the Xtreme Action Park
facility.

5) The Debtor leases its space from a Landlord, MDG Powerline Holdings
LLC (“Landlord”) which is affiliated with Xtreme. They share one or more
principals.

6) The facts giving rise to this Emergency Motion occurred on December
6, 2019. I drove into the parking lot of the Xtreme Action Park facility and saw
that Xtreme had shut down its facility for lock-out event. This lock-down event
cut-off the Debtor and more importantly, the Debtor’s customers, to the Debtor’s
trampoline park.

7) Having participated in one of these events previously, I understand a
Case 19-01230-SMG Doc 36-2 Filed 12/17/19 Page 3of5

lock-out event to be an event whereby a business purchases the right to use the
amenities of the facility (in this case Xtreme Action Park) exclusively for its own
employees or guests. Xtreme contracts with an outside party to close the facility to
the public for the exclusive use by the outside party for which only Xtreme
benefits and is paid accordingly

8) | AsI approached the entrance to the facility where Debtor’s business is
located, I saw a greeter (an Xtreme employee) stationed outside the facility. This
greeter was telling anyone who approached the front entrance (including me) that
the entire facility was closed. This was wrong. Debtor’s Park was open for business.

9) | When inquired about this, I was told by this Xtreme employee that the
Park was closed—even the trampoline park.

10) I also saw a sign on a metal stand (behind where the Xtreme greeter
was standing) which stated the following:

THIS PARK CLOSED UNTIL 3:00 P.M. TODAY FOR A PRIVATE
EVENT

11) Insmall lettering beneath this sign, I saw the following: “Trampoline
Park Open All Day”. A copy of the sign is annexed as Exhibit 3.

12) Even though the sign advised that the Debtor’s business was open, it
was of little or no value because Xtreme stationed a greeter in front of the facility
and in front of this sign, advising of a park-wide shut down.

13) After I was finally permitted to enter, one of the Debtor’s staff

3
Case 19-01230-SMG Doc 36-2 Filed 12/17/19 Page 4of5

members tried to gain access. She was told that the facility was closed and she was
initially denied access.

14) Xtreme’s social media account (Instagram) also announced the
closing of the facility for a “Private Event”. A photograph copy of Xtreme’s
Instagram page for December 6, 2019 is annexed as Exhibit 4.

15) It was only when I continued to insist on my right of access for both
our customers and employees and only after I sent one of Debtor’s employees to
stand alongside the Xtreme greeter, did Xtreme relent and agree to have its greeter
announce that the trampoline park was open during this “Private Event” and to
permit trampoline customers to enter through a side entrance not normally open to
the public.

16) Even with this limited “accommodation”, the Debtor was left short-
handed for a portion of the day because for a period of time, I had to station an
employee-greeter in the parking lot of the facility to ensure that misleading
information was not communicated to customers.

17) Ihave since learned that several customers that tried to enter the
Debtor’s business that day were turned away by an Xtreme employee who advised
falsely that the trampoline park was closed.

18) The Holiday season is about to begin. It is anticipated that Xtreme

will be conducting more lock-out events. Without notice in advance so that Debtor
Case 19-01230-SMG Doc 36-2 Filed 12/17/19 Page 5of5

can properly prepare, the Debtor’s business will be negatively impacted by the loss
of customers.

19) Xtreme is already aware of the impact of the lock-out events on
Debtor’s business as it has agreed to pay the Debtor for one such event in mid-
January. A copy of the invoice sent by Debtor and paid by Xtreme for this event is
annexed as Exhibit 5.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on December 16, 2019 \

2 x
te Dy
A 4

Ly / ens Berding

 

ore:

ti -
